Citation Nr: 1432442	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus, type II.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

The Board notes that in a July 2012 rating decision, the RO granted service connection for right upper extremity peripheral neuropathy and right lower extremity peripheral neuropathy.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence, the Board is of the opinion that further development is required before the Board decides the issue on appeal.

The Veteran contends he has erectile dysfunction (ED), related to his active military service.  Although the Veteran does not contend specifically that he developed ED as a result of in-service herbicide exposure, as the record reflects that he served in Vietnam, and he has already been granted service connection for DM, based on his presumed exposure to Agent Orange in Vietnam, the Board will consider whether his diagnosed ED is related to his exposure to herbicides in Vietnam.  The Board also notes that the RO has interpreted the claim as one for service connection for ED, secondary to the service-connected diabetes mellitus, type II (DM).  As such, the Board will consider this theory of entitlement as well.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). 

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to erectile dysfunction.

VA treatment records indicate that the Veteran was treated for ED in 2006, and treated with Viagra.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that ED was first noted after he had a stroke in 2002, and that he was initially treated with Levitra and Viagra, which helped some, but was not completely successful.  It was also noted that the Veteran was first diagnosed with DM in December of 2009.  The examiner diagnosed DM, with onset in December of 2009, cerebro vascular accident (CVA), diagnosed in 2002, and ED, with onset following CVA in 2002.  The examiner opined that the CVA was less likely than not related to DM since it preceded the disease.  He also opined that the diagnosed ED was less likely than not caused by or a result of the DM.  

However, the examiner did not give a rationale for his negative opinion with regard to the Veteran's ED and its relationship to his service-connected DM.  Furthermore, the Board notes that although the Veteran's ED may have preceded the onset of his DM, it is still possible that the service-connected DM may have aggravated the ED.  The February 2010 VA examiner did not address whether the service-connected DM aggravated the ED, pursuant to 38 C.F.R. § 3.310(a) & (b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, the Board find's that the negative opinion is inadequate for rating purposes.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993). 

As such, the Board has determined that VA has a duty to assist by seeking another medical opinion.  See 38 C.F.R. § 4.2 (2013).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that although the record reflects that the Veteran has received treatment through the VA Medical Centers in Fort Worth, Texas, and Dallas, Texas, there are no VA treatment records dated after September 2013 associated with the claims file or the Virtual VA e-folder.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims.  

A decision on the claim for service connection for ED will directly affect the outcome of the Veteran's claim for special monthly compensation based on loss of use of a creative organ, in that the Veteran has claimed that his ED resulted in loss of use of a creative organ.  Therefore, the issue of special monthly compensation for loss of use of a creative organ is inextricably intertwined with the issue of service connection for ED, and the Board must defer consideration of this claim until the development is complete on the issue of service connection for ED.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction and diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file or Virtual VA e-folder.  If the RO is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be informed that he may have the opportunity to obtain those records on his own behalf.

The RO should also obtain any outstanding VA medical records, showing treatment for the Veteran, dated after September 2013.

2.  Following completion of the above, ask the examiner who conducted the February 2010 VA examination to provide an opinion as whether it is at least as likely as not (50 percent probability or more) that the Veteran's current (erectile dysfunction) ED is (a) related to active service, to include exposure to herbicide agents, (b) or whether it is at least as likely as not that the ED was caused or permanently aggravated by his service-connected DM.  If ED was not related to active service or caused or aggravated by the service-connected DM, please provide an opinion as to the likely cause of the Veteran's current ED.  

The examiner should review the claims folder and provided a clear rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.  

If the February 2010 examiner is not available, another qualified medical professional should review the claims file and provide the necessary opinion.  If another examination is needed, it should be provided.  

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Thereafter, the AMC should readjudicate the issues on appeal, including entitlement to service connection for erectile dysfunction and to special monthly compensation based on loss of use of a creative organ.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



